Title: From Thomas Jefferson to Thomas Chittenden, 4 September 1793
From: Jefferson, Thomas
To: Chittenden, Thomas



Philad[elphia] 4. Sep. 1793.

The letter of July 8. which you did me the honor of writing was duly recieved, and I immediately delivered to the President that which it covered, recommending to him Mr. Knight as successor to Mr. Chipman in the office of Judge for the district of Vermont. The circumstances you stated in favor of Mr. Knight, and your own and your council’s testimony on his behalf placed him on ground as favorable as it was doubtless just. The President, feeling it his duty, however to make enquiry into the comparative fitness of different persons proposed for the office, took time for that purpose, and after the best enquiries in his power to make, the qualifications of Mr. Hitchcock, the Attorney General of your state, appeared to him to preponderate, and consequently to make it his duty to nominate him, which he has accordingly done; and he has no doubt that the justice of yourself and your council will approve the motives by which he has been governed. A just sense of Mr. Knight’s merit, and of the respectability of the recommendation on which he was brought forward, has rendered him anxious that these motives should be understood. I have the honor to be with great respect Your Excellency’s Most obedient servt.

Th: Jefferson

